IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


ANDREW WYATT NIELSON,

              Petitioner,

 v.                                                      Case No. 5D17-253

STATE OF FLORIDA,

              Respondent.

________________________________/

Opinion filed February 1, 2017

Petition for Writ of Habeas
Corpus, A Case of Original
Jurisdiction.

Robert Wesley, Public Defender, and
Joshua Sinclair, Assistant Public Defender,
Orlando, for Petitioner.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kaylee D. Tatman,
Assistant Attorney General, Daytona
Beach, for Respondent.


PER CURIAM.


       Petitioner, Andrew Wyatt Nielson, petitions this court for a writ of habeas corpus

claiming he is being unlawfully detained in that the trial court did not conduct a full bond

hearing to determine reasonable conditions for pre-trial release pursuant to Florida Rule

of Criminal Procedure 3.131(b). We agree and grant the petition for habeas corpus. We
remand the matter back to trial court to conduct a full bond hearing pursuant to Florida

Rule of Criminal Procedure 3.131(b).


      PETITION GRANTED, REMANDED FOR FURTHER PROCEEDINGS.


BERGER, WALLIS, JJ., and JACOBUS, B.W., Senior Judge, concur.




                                           2